        Case 1:20-cv-00596-AWI-SAB Document 41 Filed 10/23/20 Page 1 of 2



1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                  )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                        )
12                    Plaintiff,                        )
                                                        )   ORDER DENYING PLAINTIFF’S MOTION FOR
13             v.                                           A RULE 26(f) CONFERENCE, AND DENYING
                                                        )   MOTION FOR SETTLEMENT CONFERENCE, AS
14                                                      )   PREMATURE
     DR. G. UGWUEZE, et al.,
                                                        )
15                                                      )   (ECF Nos. 33, 36)
                      Defendants.                       )
16                                                      )
                                                        )
17                                                      )
18             Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20             Currently before the Court is Plaintiff’s motion for a Rule 26(f) conference and referral to post-
21   screening Alternative Dispute Resolution (ADR) project, filed October 22, 2020. (ECF Nos. 33, 36.)
22             With regard to a discovery conference, Plaintiff is advised that this action is exempt from the
23   initial disclosure requirements and discovery in this action cannot be conducted until Defendants file a
24   responsive pleading and the Court opens discovery by issuing the discovery and scheduling.
25   Accordingly, Plaintiff’s motion for a conference under Federal Rule of Civil Procedure 26(f) shall be
26   denied.
27             With regard to Plaintiff’s request that the Court set this case for settlement conference, it shall
28   be denied as premature, as Defendants have not yet filed a responsive pleadings.
                                                            1
        Case 1:20-cv-00596-AWI-SAB Document 41 Filed 10/23/20 Page 2 of 2



1             On September 18, 2020, the Court ordered electronic service on Defendant Dr. Kokor for

2    retaliation and deliberate indifference. (ECF No. 25.) On September 21, 2020, the California

3    Department of Corrections and Rehabilitation filed a notice of intent to waive personal service. (ECF

4    No. 27.) On October 20, 2020, Deputy Attorney General Patrick Petersen filed a waiver of service of

5    the summons and complaint on behalf of Defendant Dr. Kokor, and a responsive pleading is due on or

6    before November 27, 2020. (ECF No. 29.) Therefore, after Defendants file a responsive pleading

7    and the Court identifies this case as appropriate for referral to the post-screening (ADR) project, the

8    case will be set for settlement conference. Accordingly, Plaintiff’s present motion is premature.

9             Based on the foregoing, it is HEREBY ORDERED that:

10            1.      Plaintiff’s motion for a Rule 26(f) conference is denied; and

11            2.      Plaintiff’s motion for referral to ADR is denied as premature.

12
13   IT IS SO ORDERED.

14   Dated:        October 23, 2020
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
